Citation Nr: 1632026	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-44 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected recurrent abscesses related to methicillin-resistant staphylococcus aureus (MRSA).

2.  Entitlement to a disability rating in excess of 30 percent for the service-connected pseudofolliculitis barbae.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 2001 to October 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the RO in Newark, New Jersey that granted service connection and assigned a noncompensable rating for recurrent abscesses related to MRSA and continued a previously assigned rating of 30 percent for the service-connected pseudofolliculitis barbae.  Jurisdiction was transferred to the RO in Winston-Salem, North Carolina.

In March 2016, the Veteran provided testimony at a hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

Additional evidence was added to the claims folder in March 2016, and a waiver of consideration of that evidence by the RO was provided by the Veteran's attorney.  38 C.F.R. § 20.1304 (2015).

The Board acknowledges that the issues of entitlement to service connection for a tooth condition and increased rating for major depressive disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that the service-connected recurrent abscesses related to MRSA, rated as noncompensable, and the service-connected pseudofolliculitis barbae, rated as 30 percent disabling, warrant higher disability ratings.  Additional development is needed before a decision can be made on these issues.

Service connection for pseudofolliculitis barbae was originally granted in a March 2008 rating decision.  The rating decision and the February 2008 VA examination note that the affected area was the beard region.  It was noted that the Veteran takes Retin-A.  The Veteran also reported that he takes topical steroids but could not provide the name.

Later, in June 2009, the Veteran filed the current claims.  He underwent a VA examination in October 2009.  The report notes that the Veteran has pseudofolliculitis barbae and an additional skin condition, a MRSA infection.  The report notes that the Veteran has suffered from numerous skin abscesses all over the body, some requiring surgical drainage and some resolving on their own.  The most recent was noted to be on the right thigh.

In the November 2009 rating decision, the 30 percent rating for pseudofolliculitis barbae was continued and service connection for recurrent abscesses claimed as MRSA was granted with a noncompensable evaluation.

Another examination was conducted in October 2010.  The examiner reported the following regarding pseudofolliculitis barbae: "He was diagnosed in 2001 where he had lesions on the neck and chin from shaving.  He does not shave anymore and this has resolved.  No fever, chills, weight loss, or skin cancer. He has used Retin-A over the past 12 months for this condition. No side effects.  The condition has improved and practically resolved."  Regarding the MRSA the following was reported:  "The Veteran has had multiple furuncles caused by MRSA infection all over the body."  It was noted that the Veteran had no active lesions at the time of the examination.  "When he gets a furuncle which happens about once a week it is painful.  When he applies pressure to that area there is pain.  If he has a furuncle in the pressure areas such as the back buttocks or sides when he is sleeping or sitting it does affect him because he has pain."  The total body surface area involved by scars was less than 1% and the total exposed area was 0%.

In November 2013, the Board remanded the claim for, among other reasons, a VA skin examination.  In a February 2014 VA examination report, it was noted that the Veteran has follicultitis barbae.  It was noted that it is in good control.  He does not shave and has a beard.  He is treated with Tretinsoin 0.1% constant or near constantly and is treated with clobetersol as needed, approximately once a month.  Finally, at a September 2015 VA examination, the examiner was diagnosed with scars secondary to MRSA and pseudofolliculitis barbae.  The examiner noted that the Veteran "does not have [an] active disease at this time."

At the Board hearing, the Veteran gave a different description of his current skin conditions.  Regarding the pseudofolliculitis barbae, the Veteran testified that it is "all over [his] scalp and...on [his] neck and...face."  He said he needs to keep his beard a certain length so that it does not grow back into his skin.  He described the condition as little bumps where his hair is and that he must keep a beard.  He testified that he uses "Retin-A" and steroids.  Both of them were prescribed as creams by VA.  The Veteran testified that the condition causes pain when he sleeps on a pillow and it gets painful when he has a bump.  He described the pain as a 7 or 8 out of 10 and he said he has bumps nearly every day.  He indicated that some of the bumps on the back of his head never leave.  Even when they scar, they still hurt because there is hair under the scar.

Regarding the recurrent abscesses related to MRSA, the Veteran indicated that if he is in a sitting position for a long time the abscesses return; therefore, he cannot sit for long periods of time.  He said, when they return, putting pressure on the abscesses is painful.  He indicated that the last time he had been to a doctor due to pain and to have abscesses drained was in 2009.  He testified that he sometimes will drain them himself.  He said that the abscesses pop up randomly all over his body.  He indicated that using a body exfoliating glove and body wash helps but not completely.
The frequency and presence of pain, the frequency and presence of bumps, the inability to sit for certain periods of time, and the inability to rest on a pillow were not adequately addressed in the previous examination reports.  As noted above the Veteran was originally service-connected for pseudofolliculitis barbae in the beard area, but the Veteran and his representative seem to be alleging that pseudofolliculitis barbae affects the back of the head as well.  It is not clear whether it is pseudofolliculitis barbae or the MRSA which is impacting the Veteran's head and the back of his head.  Also, it is unclear whether the Veteran has been taking corticosteroids at any time during the period on appeal.  In some of the examination reports it has been noted that steroids were alleged to have been used but not definitively answered by the examiner.  Also, at the Board hearing the Veteran claimed to use steroids to treat his skin conditions.

Based on the confusion regarding the Veteran's symptoms, the body areas impacted, and the types of medicine used to control the conditions, another VA examination is necessary.  Current treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for pseudofolliculitis barbae or MRSA since March 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his MRSA, pseudofolliculitis barbae, and the scars resulting from both conditions.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, all manifestations of the Veteran's service-connected skin disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should also address the following:

(a)  Comment on any functional impairment due to pain and the pathology associated with pain for the skin conditions and scars associated with the skin conditions.

(b)  Delineate specifically what parts of the body are affected by each skin condition.

(c)  Indicate whether the Veteran has taken any topical steroids to treat his skin conditions.  If so, describe the treatment regimen.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above action, the claim must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




